DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Final Rejection mailed on October 08, 2020

All of the rejections under 35 U.S.C. 103 are withdrawn.


Response to Arguments

Applicant's arguments filed February 03, 2021 have been fully considered but they are not persuasive.  Murugama et al.,“Electronically Type-Sorted Carbon nanotube-Based Electrochemical Biosensors with Glucose Oxidase and Dehydrogenase,” ACS Appl. Mater. Interfaces 2015, 7, 584-592 (hereafter “Murugama”) (cited in Applicant’s Information Disclosure Statement of January 28, 2020) has not previously been applied in any prior art rejection, but was discussed with Applicant’s .


Claim Rejections - 35 USC § 101

Claim 14 recites using the sensor of claim 10 in the claim preamble, but fails to recite steps in the claim body relating to the using process.  See MPEP 2173.05(q).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites using the sensor of claim 10 in the claim preamble, but fails to recite steps in the claim body relating to the using process.  So the scope of the using is indefinite.




Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


  
Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murugama in view of Yoshida.

Addressing claim 1,  Murugama discloses a reagent used for a glucose sensor for electrochemical, quantitative determination of glucose (see the title and Abstract), the reagent 
ß-nicotinamide  adenine dinucleotide glucose dehydrogenase (see the inset figure in the Abstract and the last paragraph on page 588, bridging to page 589, noting especially the following

    PNG
    media_image1.png
    396
    753
    media_image1.png
    Greyscale

); 
single-walled carbon nanotubes configured to allow direct electron transfer between the ß-nicotinamide adenine dinucleotide glucose dehydrogenase and an electrode of the sensor (see Fabrication Procedures on page 585.  Also, note the following on page 589

    PNG
    media_image2.png
    828
    765
    media_image2.png
    Greyscale

   ) ; and 
a dispersant configured to prevent bundling of the single-walled carbon nanotubes (note the following

    PNG
    media_image3.png
    465
    760
    media_image3.png
    Greyscale

Also,

    PNG
    media_image4.png
    202
    737
    media_image4.png
    Greyscale

(see page 585)).
However, as indicated above, the adenine dinucleotide glucose dehydrogenase used in Murugama was ß-nicotinamide  adenine dinucleotide glucose dehydrogenase, not flavin adenine dinucleotide glucose dehydrogenase.  
To substitute flavin adenine dinucleotide glucose dehydrogenase for ß-nicotinamide  adenine dinucleotide glucose dehydrogenase would just have been 
1) Murugamma already obtained successful results with both one type of adenine dinucleotide glucose dehydrogenase (ß-nicotinamide  adenine dinucleotide glucose dehydrogenase ) and also with a glucose specific enzyme that comprises flavin adenine dinucleotide - flavin adenine dinucleotide glucose oxidase (see the Abstract and note the following on  page 587

    PNG
    media_image5.png
    938
    738
    media_image5.png
    Greyscale
);


    PNG
    media_image6.png
    109
    671
    media_image6.png
    Greyscale

(see page 2); and
3) Yoshida further discloses

    PNG
    media_image7.png
    52
    657
    media_image7.png
    Greyscale

(see page 1), and


    PNG
    media_image8.png
    195
    669
    media_image8.png
    Greyscale

(see page 8). 
	

Addressing claim 2, for the additional limitation of this claim note the following in Yoshida

    PNG
    media_image9.png
    56
    678
    media_image9.png
    Greyscale

(see page 6).


    PNG
    media_image3.png
    465
    760
    media_image3.png
    Greyscale

For claims 7 and 8 note these claims do not actually require the dispersant to include a cationic compound or a nonionic compound, respectively, only that if the dispersant does contain a cationic compound that it be one of those listed in claim 7 or that if the dispersant does contain a nonionic compound that it be one of those listed in claim 8.  

Addressing claim 9, for the additional limitation of this claim note the following in Yoshida

    PNG
    media_image10.png
    458
    852
    media_image10.png
    Greyscale



Addressing claims 10 and 11, for the additional limitations of these claims see the following in Murugamma Figure 1 (although showing GOx, the same applies for the GDH embodiments, with GDX substituted for GOx) and Fabrication procedure, which is on page 585. In regard to drying step at the end of claim 11 in the Examiner’s view one of skill in the art would understand the following in Murugamma to mean one hour of ambient air drying

    PNG
    media_image11.png
    236
    799
    media_image11.png
    Greyscale

	See page 585.


 Addressing claim 12, a manufacturing method similar to that of this claim has been rejected above in the rejection of claim 11.  The methods set forth in claims 11 and 12  in fact have the same steps just different orders or sequences of performing them.  It has been held that the selection of any order of mixing ingredients is prima facie obvious.  See MPEP 2144.04.IV.C.


Addressing claim 13, a manufacturing method similar to that of this claim has been rejected above in the rejection of claim 11.  The methods set forth in claims 11 and 13 really are not different except that claim 13 combines two steps in claim 12 into one step (instead of separately applying carbon nanotube dispersion and enzyme liquid, they are applied together). Since there is no expectation of undesired reaction when combining the carbon nanotube dispersion with enzyme liquid, the method claim 13 is considered akin to just changing the order of mixing ingredients relative to the method prima facie obvious.  See MPEP 2144.04.IV.C.

Addressing claim 14, using the glucose sensor of claim 10 in a glucose device is implied by Murugamma, which shows measurement results for different glucose concentrations. 

Allowable Subject Matter

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 3 the combination of limitations requires that “the flavin adenine dinucleotide glucose dehydrogenase has a molecular weight of 90 KDa or more.” 
In contrast, in the reagent of Murugama as modified by Yoshida the flavin adenine dinucleotide glucose dehydrogenase has a molecular weight of 60.1 KDa.  See Yoshida Supplementary Figure S4.

b) claim 4 depends from allowable claim 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.